Case 2:12-cv-00601-ROS Document 3928 Filed 07/23/21 Page 1 of12

tera DOCUMENT is NOL IN PROPER FORM ACCORDING

L AND/OR LOCAL RULES AND PRACT
AND IS SUBJECT TO REJECTION BY THE COURT. Cnces

werner CLES] _ uw 20, 20u|

 

Rosin Siwen , wage

VS. Disttior Cour

Yo) War Wisimoros Ser

Sure 130, SAC-1 hye 2
_ Phoenix, berzour 95003-2119

 

 

 

— _ CV-12-601-PHX-ROs_)

KE: AL 00. wren carne. Ma Ke. Hearne. Minrer@auce

Pern Vuuse Siver . Ce

_ The Jepeerngue oF Coates ys AK, X A OF.  Ptvzoul ues
wor wh’ NG@NICKL COMPU NS SU LEAVE “tie wsroriow, Aig PAE. WER.
CGPI, SCMED OurGue LAL Mink SO Eure as 002. Wor Maprey.

Jug YOvi REveer PeUisied YO dRVOR fe it w the Ruan v. Persons
Sit el ne tw moor as Cir TL caw 0€¢ te ovr). —

Lt Can Ate, Acree “Conan +0 He. Prerdowe Vhenie me. Beary _ |
(see teecncuney. L), compused wink ere reynces (itive ult rey 0 HEA
ane. 0 LOAN “Tite. ting Ava ter VIROTE_ Bs ( Usselaat ch

: ony. _ -

 

 

TE Powe 1s Ar’ 1 DOL 15 so DEOL YOY DssEHEueyOD
OE MOOI MILRERSAmLe “hin” tlhe wh. GREK “We UAW WW ORNER <a

po OVE KNOW PRO 1. THe Wk Reon oped sehen OuToowL LMM Mi

 
Case 2:12-cv-00601-ROS Pocument Pe Filed 07/23/21 Page 2 of 12

“There 1S MORE, OF CHUKLE. Avpucertous Kur Commrcetiou of Stunt vee
NAVEL ARRIVE ky Me Bonen o€ Connvx'tetons amd Prruug. Pw whe Tae Cent
oFFilE bith VEER Teuaved & ovtrevANCE Fol “he Youn Come rex. THe Fous

HAE Noy KUNCL (NnireS ave Wun her CompLec iy <the FIM Avi TY), Aue
Ae h FOAM 1s SrivGplaa Wy) FROM Aone WY Aw) Siento, WS

Wek Carrey WW otlg ML pn gismmcens. OURSeQUGi’ WAMES “Oe NOL
Cerne PAue Ae Kine -- AY Sin te oe RE

We “eerie | ve No ‘nediere De MCteAT. Grvevovs. Weuvns ree
Leer WwYRarfed Ai) gu) Mey OIE Reto “WY Sak HELP FROM MegichL. A |
PAropen Wie FAY NE WE Go WH MOMCRL FoR Av RENO. YO AS Or HORRIBUE
Hand W See & DIABETIC Go WO A toe BECWSE WE WKS MAAAO 7 Gp Mo

OARS

 

— - Otunr. Where, “ts, “wit ANKE. iw 0. Yi, “wy ‘oll ME. Cawce -
Evra ra Mote TV Sere iv yo Ya. e's waRsd and daa “dh Wane.

 

 

 

 

 

a ee —— Sutter a

 

Pown nares A bane 2474457

 

 

 

 

 

 

_ - se Mote, Cito Viti (7-9 -7) _
— ; _ — Post OFFIed Poy 810" _
Oo Sew Lis, Pizove BS 3U%-G494]

 
a

Case 2:12-cv-00601-ROS Document 3928 Filed 07/23/21 Page 3 of 12

? B, 201.
dvvzovn Meni. Quan

Wu Weer Porn, Sinee

Sarre. Yeo

Prwewiy, Aiai2eva BSI)?

ge: Comeure Kote Trin Vow @ Tune ou |
Nein, Conrio Peanons-

a z vinden Ke “t) Aig hw nei aM COA PUR AUC Py Kt CASON hgh.
Vict Sumkeqn Fie Menu, Wiutadeded Abo TEUBYARTE MreelehL Wahi aie
Tins wot 1S Wrevivd & Lar oF Pibolets, Pwd WT MEDS YD be BAoviHT
Veuve ANTeNTION So a CA Ge Siu ia Waacency FAQGhaL AWS ote
RELICE WL BE SCNT FRO We Verran Chea, Tisoor Car © npc Pat es
wWite “WHS COAPUU.

Vowe 1S py ove GXAMPE Andnber MN £ Siw) , BUT wvs FORWAPS
¥ MAUL SLE OF TS PiK(sicl Aus de Pek Anee. Vent k DAM ABAD Alou
wor, CMILED TH Verahurty WScttws Aut & ull " eGo. “Tins Cavity
VIX Exduarishren by A . GuUSHHOY Woden WWE atte Fier, SéKcieMiy Jefe
dete Ps a6 PLATES GUC wline Couriyied Verve Vaige Pwr Sema} Vey Ag My.
L uve wir Omi PAY.

Da Wake Jerrad wend we oF Chw Mons. TL Wwe tee <i
ry Py cay) Cyt”
Mal Van, Foe Weis “D BeM, with Tit Foor fA WIN SY PASI, 7

 
Case 2:12-cv-00601-ROS Document928 Filed 07/23/21 Page 4 of 12

ats Qiovly Miewran yee. Site HAs (we ths 10 Dos OK Pitisevees. \WSrErO.
ce Pike Scvutan PIAL “Wee, “ vuleteur PIMSICKL “Natty with &
NMenmhicy Names Fane, wil? QdlOKUY Discovrinven “WERNY Becllse We KE Siw)
wis WoFRentive fit Wo PRoUe es wir Wel Mine. ier rsa Far Phy) Ves
Pa) Teese obs, DR. Gunner Geeteg Mar Lie Rey be PitSict
Aicpnd. Witty Y. hook PVC WRN Rener <2 ven PeRapmy “ND

ROUTE Ws, SHE COANE) ME Be —Vawae WMKen Pye AHRE We OUT DF ~<\e MMC A
Oe ARENT.

— Veep, Luneeour wy WS Fu: Sawing, bain aN ye Sit WAS Wee
wlpeten TX wok Badlidan, WD DisWotwe Wea KCTS WW OMROA XO REE? LOSS.
(He HRUWSe GaveMs -- IMMEEN WWIMONS-- OF PANO S ARG EW) BIM-
Aa Weeseo, Au) wrenwy bs & Reser, Mewes AME Gewl FRITZ
Wok Preteens MetlcM. WIS.

“pag hier Yin) oor To RS Feld <teG FaPenteurce trenmel. Hen ican
Vda cd vs CGN Cymer WW tS PRiSo8, Awd SHE MEV ARE WERILUZASLY
sy FFeAwy SG By RELY, Verse Ler ME ie RQ iy SOON.

Sw Leva

A. Lh bn

Vey Coma. Veiiie HL 207445
Reh Yann, ta Wie (2-7
Vesr Drie Vax S404

mila, |} a) Ayton A We 4
Shy Va 4 ; Ky “3 AAMIT AS 9 Me
Kade.

 
Case 2:12-cv-00601-ROS Document 3928 Filed 07/23/24 Page 5 of 12

et NUCH Mls"

ARDEP LYRA Leigh Mab eee ue gc, bhescy se Pig at i
AREA A PPAR DSS Nb aod Poe ba Be Pe GG Coeds cite fathdei tO ties Pages A uy

Path fy
pe . | i, Al UI ly, \
danntaie divoriiml Conigdaiid Ge vadneiog fle pit all fons abort,
ol -026164 |

 

| INMATE NAME Goat Ci OM gk ped Al 1 RIDE AS OSS TATU Opel DATE Gamady yy)
Uf yy. y ; + PUR . ‘ Q
POL DAMA C... ZEMAN ASP Yuma CAGOLA apalei

| TO LOCATOR |

Coll Ve la Nowa ASPC Yuri Cubela TCP

Stale briefly but comptotely the provleni on which yor dean eomtanee. Provide as aauy details os possible,

Ow 3 / 23 [2 ao wesw hare cd thet AAW ce mention Cacheynttbn”

Was TO we cet aud en chop p pe Ww ad ve ly 1b ve Was tow |
SEMEVE NOY UE cle Aceye. Ace. Ie Ces, sha ie. furl A were Ae Why ak
Ore cesull ol cs a v- Shoe’ wicuanrd “aul ch MOY Fe Cee { CHa
acct doak. Can 3 | ‘2. sf 2-1 1h Lice S Lh (us nee A c ( AWvs owen se . |
Ag Ms it & Sa & 7 Combarwen lea lth ) Ss bi. S46 bel “AO cleedew deeset !

 

ry . |
: lo ') He Wg Dee te v oy Seval Crud 4 (2 fs MI viey len ij \ \ea i
‘dedevue. Ah ey Work ok Ay Nevue  daweee,s This wo a 20

¢ LV. \ VAC ob rt ln t Med j ) Cand bse byte it Peo VES al tho Med Ss

. i a -
LA wale “ ct Weed vk a K\ Oude wd & Ibhve Weer bb event ey VE] eee. d

ee co media SAvedionw yo 2 wai dathalh, Medieabed (or Han
cel. Vv AS My cle : dew eit ek Marien & Come tL, Ne . A J MNbeanbra wwitele

Pleiee rap Ain AQUA ed ates ul th. ere . wt us e lyees he Le et
AN SLC Yuma  CiboLd, Cokes tine is dome Abas de meny |
| Pr uty erl hore Cur CABDLA Wert | wt thieg | that (' le. meh Oo
| ¥ eawone Aton ’ |
i ey}, | . : 0 |
: \ Leese. Pe > ins 4 (. “sy bolt clocs, \e as ? MC ACAI L, ¢ dl af fs
Phe. os \ Myc ox f LOG On ‘\ | Vu tc’ d € aly :
7) perth (ei?
|
INMATE SIGHATU 4 DATE. suet see
Jha j} . xf é vfry
Have you discussed tins with in stitetign of 4b Bevo rb ele
DH yes. give the SLA aC iber patie f¥Le. A ite \ s | ah ( { M 4 ji rv
Uisteboten  GRPEAL What ete wary ap Oa : oo ‘ be boos : i" : Hoot]

 

BRAG] Vibes dnedhe Chana Gee : jae rey

 
 

 

 

 

Case 2:12-cv-00601-ROS Document 3928 Filed 07/23/21 Page 6 of 12

Beis

  

 
  

 

For distribution: Copy of Corresponding
fnformal complaint resolution must be

attached (o this response. 3 | 2)
C LAA

Arizona Department of Corrections
Rehabilitation and Reentry

 

 

Inmate Formal Grievance Response

 

 

 

 

 

 

INMATE NAME (Last, First M1) (Please pani} ADGRR NUMBER
Devoe, Dana C, 287445

INSTITUTION/UNIT CASE NUMBER

ASPC-Yuma Cibola 21-028169

SUMMARY OF COMPLAINT

This repsonse Is to the medical grievance received on 03/26/2021. This grievance is In regards to your Gabapentin dase being lowered.
You state you have nueropathy as a result of a gun shot wound. You state that your Gabapentin dose was lowered and advised by
medical staff that the provider is tapering you off and will eventually take you off of it completely. You are requesting for your dose of
800mg twice daily to be re-instated.

 

INMATE PROPOSED RESOLUTION
You are requesting for your Gabapentin dose to be re-instated ta 900mg twice daily.

 

INVESTIGATIVE ACTION

| have fully reviewed your electronic medical record. You were originally seen on 02/11/2020 by chronic care provider NP Smalley and
she originally prescribed your Gabapentin. You have been taking Gabapentin 900mg twice daily since 02/11/2020. You were recently
evaluated and assessed by provider Jauregui on 03/23/2021 for neuropathy pain to right foot secondary to injury. Provider Jauegui
reports a high dose of Gabapentin for nerve pain is being administared and would like to taper you off your Gabapentin until completely
off of your medication. You are still currently on the same dosage as you are taking Gabpaentin 600mg three times a day with an
expiration date of 04/26/2021.

 

FINDINGS & DECISION
Mr, Devoe, you have been scheduled on provider Jauregui’s appointment line lo be re evaluated for your neuropathy and discuss your
Gabapentin medication adjustment changes. if you develop any new symptoms or have further concerns, please use the HNR process
so that you can he re-evaluated by medical for your concerns.

 

 

In accordance with Department Order 802, Inmate Grievance Procedure the decision of the Contract Facility Health Administrator is final
and constilutes exhaustion of all remedies within the Department. __

 

 

 

 

 

STAFF NAME (Last. First M41) (Pleaso pont) SIGNATURE DATE (mavsayyy)
y X / 4 eryle LE 4
(VUV LI / DAY fylarpela Mez a RN 03/26/2024

 

 

802-2
27/21

 

  

 
Case 2:12-cv-00601-ROS Document 3928 Filed 07/23/21 Page 7 of 12

Pet WO AS hola NE BY (,)

 

BN DL RA TED at ge
REY, DEP ALP AGE f

 

 

inmate Grievaice
mimade Grey aes Orit, a
Note: You may appeal the Gnevanie Coordinator's derision to the | » BADGE NUMBE R yt
Warden/Doputy WardonAdminstator by filimg fon boe-3, within 10° (hf
calendar days of receipt of this Nott @ ‘ [i Vv I
“INMATE NAME (Liss ast, Fus AH Plows: vo pag) | ADC NUMBER | DA re amet wy)
te aot : “y » aD aepuee, ' a [1 [at .
DeVoe_DANA. Cc. | 281A at
INSTITUTION/FACILITY CASE NUMBER
Asc . Yu WA CIBeL. A PLO IG it Y :

; TO: GRIEVANCE COORDINATOR

 

Desc tiption of Grievance a (Ta ho complete if Hy the Innate)

On. 2/1. AAC bo AM Sey by 4 Chataw Cete pe feos the ‘ Nis Sevilley fe. Netve -diwiasy: } pin
ay t " -
result bag Cavsclg a cud “Vy verepethy” ie Aaa Masyed on fa vib bo eran ad. rich par gottuder t WASTY te
fight. Fook amd caplle cad pisacerhy d ¢ whe peat (asa tinny Peer spel at brow ote Ce inly dnd Or -
3/29) wes ad vised by RM Meck Mie Petider te aeger cal geing Be foised, Trpee and |
femeve ae. ven Mechea ter. Med. how cfed et ferrey! hd, thee tedhentieat fision cle gel festa depo
Moly fe. thy ce f nticl dealy ; fs ef afi] fie leah Sah. Jes ficou kerry teed eg fsd es canil Age
Me 68 fe be feweved ond tories of dew ¢Heatye a yein % Nave Steere Aare
het nadine hed fold puts, Sica cial Plebiaw fighh “nh oid

 

s
Fei at che A Yann Getta ref
fie Shap eal betel pa Scétiy! fee Casas any Ais shicn fey) he fet an ty er fie pad, level we
eT de sable ye of Eh AA 6s a ped op. bee Hei 7 fexid . fhe etl wy hock «of fey |

| Proposed Resolution (What infooriad attempts have fron mack toi oe fio problemi d Wahot aatiangd tonlé neoefye tke prcbloai a)

Ueled aed fervil . Yeyfa ny CONV Ys fa hey. *e te 4, LY A ZA phd io t foal ee

Neary itouttih. ede lh fest jeg 3 fait chy vehs Sete tear pa hr Conor. clon iy

Ser

  

of ga) y a EL hoe

Mecheaban uf Mee .

 

ipiescerbed deieage ‘Sth aad 146% tidiicriditeanls pe fet Pp ders “tyt Bef be fees tren gheve of Lee fed, ath Arse

| - : ,
pie ee hi rixhd he he brow eb cael tld pe tutes, tb itelie foun chuphry eee bnwey Vv ‘ch; Hest ou dus

| :
nek hivted. by cry vb fe be SF henbadew fens Os then od vetvae et theshd, Ae puja Mie Ceendust j) che ae,

-INMA TE ‘S sic NATURE DALE eat GREEMABICTS COOL INA LOPES DDATE pavectbysied

Ae ln i / Jo CUT Morin Beadte. 04 lor/a]

Action taken by Doctincatiion of Resolution of Alonapls at Rasolution.

2 STAPLE MEMBER'S SIGNATURE CAD. MUiviiiep DATE anki

PIS THU pe He the ibe nb ys at fale et sek dat wa ”
pee b Wt deeaat thane ab orsa. fa toi

 

 
 

Case 2:12-cv-00601-ROS Document 3928 Filed 07/23/21 Page 8 of 12

 

Arizona Department of Corrections For distribution: Copy of Corresponding
sae ‘ Informal complaint resolution must be
Rehabilitation and Reentry attached to this response.

 

Inmate Formal Grievance Response

 

 

 

 

 

INMATE NAME (Last, First M1.) (Please print) ADCRR NUMBER
Devoe, Dana 287445
INSTITUTION/UNIT CASE NUMBER
ASPC/Yuma Cibola 7C43L 21-028169

 

 

 

SUMMARY OF COMPLAINT

You state on 02/11/2020 you were seen by the NP for nerve damage and you were advised by RN Meza that provider Jaueraqui would
be lowering your Gabapentin then tapering you off Gabapentin. You state medication was interrupted and changed to a lower dose.

 

INMATE PROPOSED RESOLUTION
You are requesting to continue your Gabapentin at the higher dose

 

INVESTIGATIVE ACTION
Review of your electronic health records, provider appointments and medication orders

 

FINDINGS & DECISION

| have reviewed your concerns and medical records. You were seen on 03/23/2021 by the onsite provider for right foot pain. Your recent
podiatry appointment was discussed and you were advised that conservative management recommended by Ortho, surgical option was
not recommended. You were also advised that the Gabapentin would be renewed at a lower dose with a goal to eventually be off the
Gabapentin in the future. You were also advised you would need to be re-evaluated next visit, a detailed history and complete Physical
Exam related to reported neuropathy. On 04/01/2021 your Gabapentin was changed form 600mg 3 times/day to 600mg 2 times/day. |
do-not see where there was an interruption in medication. On 04/01/2021 you were seen by the same provider for a follow up that was
discussed in previous visit regarding full history and physical exam to determine need of Gabapentin. During this appointment you
refused to be evaluated, requestng the provider fill out papers written by you. You continued to refused to be evaluated stating you only
wanted answers. You were unwilling to discuss other treatment options or alternatives. You were advised in order to be able to
determine need and correct dosing of Gabapentin the full evaluation would need to be completed and you were made aware this
Gabapentin order expires at the end of April. You-are currently scheduled for a 3 week follow up for a full evaluation. Please be willing to
work with the provider so the correct medication and dosage can be determined for your medical concerns. If at any time before your
next appointment there is a change to your condition please utilize the HNR process to be evaluated by medical.

 

In accordance with Department Order 802, Inmate Grievance Procedure the decision of the Contract Facility Health Administrator is final

 

 

 

 

 

and constitutes exhaustion of all remedies within the De iftment. ]
an (Last, Fifs\M.1.) (Please print) SIGNA ee | Pal (mmddtityyy)
Yers, ul } WO DM DIN | PHaUanal
= ae PU "902-2
C Carli Myers RN 2/7/21
Director of Nursing

 

 
Case 2:12-cv-00601-ROS Document 3928 Filed 07/23/21 Page 9 of 12

 

a ARIZONA DEPARTMENT OF CORRECT TONS Please type or print in black o or blue ink.

(To be completed by staff member
initially receiving appeal)

 

 

 

 

Inmate Grievance Appeal
The inmate may appeal the Warden's. Deputy Warden's or | Received By: C
Administrator's decision to the Director by requesting the appeal |

on this form.

q
Title:
tbe
Badge #: ’
| | Date: cmnichd yyy 4)

eee

Please Print oe ek

INMATE'S NAME (Last, First ALL) (please prints | ADC NUMBER DATE tan fddyyyy)
I?
js

DEVEL Pana € ZIV [? ‘ 3 abo

INSTITUTION | CASE NUMBER
fA

21°02. ee
TO: oochie {. feces | My He. aly ad a0 vohes Ay

 

 

PASP vo YUMA / ¢ Age L NO

 

. AY Der rdw MUD Dak oben act

| am appealing the decision of (°- ¢{y u we £5 Rat Weg a le mt PAD Maca le Me ZA \Ciyfor the following reasons:
a

i

   

 

cola fwd Ales ops dhe wa oy decd Prva Stetead ep ele § ade abel jee wooded of Meaty Jdétl cel

Keabmecd ob Der. en Afi pet _efher larg pera partaedl et i. Awa De shee et dell htt Merese Pages,
‘ . i i

 

tf fh Ales Jegbit sae Jieut head SSH - Lak nets vted, 2 wih fought gs feck y Ce wa, C2. ety weal A ve te
. a cpige 7 : . is 2 ob * thoajpde of
tenet parcdcupa Dd Condit ryt. telwrsed thak “olb clee dys pele Fes. ste digan f f4cacal tb bbe 0 ied

 

i}

deeb Mts yg pede iitk i cated ef Lk aided!
é — whee

Leis een! whee. eh bas

t + Nk . aur. ahs. :
the pnedendup AM fly 2A ly Meted, Aer SE let

f io

fot Thea Hew 2 OE

Peihty Jeacd

 

 

CO Mebe,oe dg -e ke We ESE eS

 

Lonkyts

} A, foward diciheeed . a) /

Olrpe iat fiat Py ess Hdd fteli, Sosppet haute eee

é toe la Lt gingvide wif
j f

Aoi Lp vd
Censhed tect fh Ze Lye ARENT fae th brand. abe AE

| f Fy oh =A ails Puke,
INMATES a . ° | DATE (nimAddryyys vb iG S Ls ; DATE (minvddivyyyy)
j
ao f tep fp off “5 boo ae
fin fp ena /[ pr of iG Cor IY Lewct 9,12 eyo | “Ua B sal.

i
| LOGATION

i
I
{
t

     

amit

RESPONSE TO INMATE BY

 

 

|
Lo a es — — __ pe
STAFF SIGMA | URE DAT E aomideliyyyy?}

 

DISTRIB SUTION:

oN2-S

TUN White
taatte

Pun
FPIMAL: White:
Canary -

   

 
Case 2:12-cv-00601-ROS Document 3928 Filed 07/23/21 Page 10 of 12

 

 

Arizona Department of Corrections For distribution: Copy of Corresponding
«1s * Informal complaint resolution must be
Rehabilitation and Reentry attached to this response,

Inmate Fermal-Grievance Response

 

 

 

No p eal.

 

 

 

INMATE NAME (Last, First M.1) (Please print) ADCRR NUMBER

De Voe, Dana 287445

INSTITUTION/UNIT CASE NUMBER

Cibola 7D/07L e409. 2\ ODA | wF

 

 

 

SUMMARY OF COMPLAINT
You have submitted an appeai to have your Gabapentin medication re-prescribed your orignal amount of Gabapentin.

 

INMATE PROPOSED RESOLUTION
Prescribe Gabapentin at 3 tabs of 300mg TID.

 

INVESTIGATIVE ACTION
Review of electronic medical records, to include consults, medications, scanned documents and provider notes

 

FINDINGS & DECISION

| have reviewed your medical records as described. | have reviewed your consults and see that you have gotten Physical therapy on
site and have your follow up appointment this week. You are currently still prescribed Gabapentin at 1 tab 400mg BID. After reviewing
the proivder's notes the last encounter she still was unable to fully evaluate you. You do have an upcoming appintment with the proivder
to re-evaluate and review you pain management. You also have your upcoming physical thearpy appointment.

 

in accordance with Department Order 802, Inmate Grievance Procedure the decision of the Contract Facility Health Administrator is final
and constitutes exhaustion of all remedies within the Department.- +

 

 

STOEE NAME (Last, First M1. } (Please print) Oe } DATE (mmédavyy)
4

Bon bebe Fie} AM f spf Le S29-2d

 

 

 

802-2
2/7/24

 

 

 
Case 2:12-cv-00601-ROS Document 3928 Filed 07/23/21 Page 11 of 12

Arizona Medical Board
1740 W. Adams St., Suite, Phoenix, Arizona 85007 + website: www.azmd.gov
Phone (480) 551-2700 + Toll Free (877) 255-2212 + Fax (480) 551-2702

 

Governor July 13, 2021
Douglas A. Ducey

Members Arizona Department of Corrections
Inmate: Dana Charles DeVoe
R. Screven Farmer, M.D ADC# 287445

 

Phwelelan Member ASPC: Yuma

Serrnee (lke, HUE Unit: Cibola (7-D-7)

MS. om P.O. Box 8909

Vice-Chair San Luis, AZ 85349-8909

Physician Member

Lois E. Krahn, M.D.
Secretary Re: Recent complaint.
Physician Member

Jodi Bain, Esq.

Public Member Dear Ms. DeVoe:

Bruce A. Bethancourt,

MD

Physician Member The Board has received your complaint against a licensed Medical Doctor/Physician

David Beyer, MD Assistant. We must inform you that we cannot process your complaint at this time
Physician Member because you have not provided us with documentation establishing that you have

Laura Dervall, MSN. exhausted all internal Department of Corrections’ grievance procedures. A.R.S. §31-241
R.N. requires you to exhaust all of those procedures and provide appropriate documentation
Public Member/RN to that effect before you may file a complaint with this Board. Therefore, we are returning

Gary R. Figge, M.D. your complaint to you with a copy of the statute.

Physician Member

If you complete all internal Corrections Department's grievance procedures and wish to
Pamela E. Jones

Public Member pursue your complaint after completing that process, please re-file your complaint along
with a copy of the final department grievance response attached. If we receive both of
Eileen M. Oswald, M-P-H. | thoge documents, the Board will conduct an appropriate investigation and take

Public Member . .
appropriate action. Thank you.

Executive Director

Patricia E. McSorley Respectfully,

Ida Eskava
Intake Officer
Arizona Medical Board

 
 

 

Case 2:12-cv-00601-ROS Document 3928 Filed 07/23/21 Page 12 of 12

Prior to submitting a complaint, please make sure you have exhausted all
internal grievance procedures. The Arizona Medical Board is restricted by
statute from investigating a complaint from an inmate unless proper
procedures have been done. If you have exhausted all internal grievance
procedures, you must provide the final letter from the Director indicating
such. Thank you.

31-241. Inmate complaints to boards; procedure
A. An inmate shall exhaust all internal department grievance procedures before

filing a complaint with any of the following boards:

1. The state dental board established by section 32-1203.

2. The Arizona regulatory board of physician assistants established by section 32-
2502.

3. The Arizona medical board established by section 32-1402.

4. The state board of nursing established by section 32-1602.

5. The board of occupational therapy examiners established by section 32-3402.

6. The Arizona board of osteopathic examiners in medicine and surgery established
by section 32-1801.

7. The Arizona state board of pharmacy established by section 32-1902.

8. The state board of psychologist examiners established by section 32-2062.

9. The medical radiologic technology board of examiners established by section 32-
2802. -

B. If an inmate files a complaint with a board pursuant to subsection A of this
section, the inmate shall attach a copy of the final department grievance response
to the complaint.

 

 

 
